2022 IL App (2d) 210753
                                  No. 2-21-0753
                          Opinion filed November 2, 2022
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Winnebago County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 94-CF-1051
                                       )
ANTRONE JEROME TURNER,                 ) Honorable
                                       ) Joseph G. McGraw,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUDSON delivered the judgment of the court, with opinion.
       Justices McLaren and Jorgensen concurred in the judgment and opinion.

                                            OPINION

¶1     Defendant, Antrone Jerome Turner, appeals from an order granting the State’s motion to

dismiss his amended successive petition under the Post-Conviction Hearing Act (Act) (725 ILCS

5/122-1 et seq. (West 2018)) for relief from his sentence for first-degree murder (720 ILCS 5/9-

1(a)(3) (West 1994)). Defendant argues that he did not receive reasonable assistance from

postconviction counsel regarding the petition. Specifically, defendant contends that postconviction

counsel performed deficiently by omitting from the amended petition a claim that defendant’s

sentence violated our state constitution’s proportionate-penalties clause (Ill. Const. 1970, art. I,

§ 11). We affirm.

¶2                                     I. BACKGROUND
2022 IL App (2d) 210753


¶3        Following a jury trial in the circuit court of Winnebago County, defendant was found guilty

of first-degree murder. Defendant committed the offense on May 7, 1994, when he was 17 years

old. The trial court sentenced defendant to a 60-year prison term. On direct appeal, we affirmed

defendant’s conviction. People v. Turner, No. 2-95-1575 (1997) (unpublished order under Illinois

Supreme Court Rule 23). On April 12, 1999, defendant filed, pro se, his first postconviction

petition, which the trial court summarily dismissed (see 725 ILCS 5/122-2.1(a)(2) (West 1998)).

Defendant appealed, and the trial court appointed the Office of the State Appellate Defender to

represent him. Counsel later moved to withdraw pursuant to Pennsylvania v. Finley, 481 U.S. 551

(1987). We granted the motion and affirmed the summary dismissal of defendant’s petition. People

v. Turner, No. 2-99-0720 (2000) (unpublished summary order under Illinois Supreme Court Rule

23(c)).

¶4        On July 10, 2019, defendant filed, pro se, a successive postconviction petition. He claimed

that his 60-year sentence was a de facto life sentence, which, given his age at the time of the

offense, violated the eighth amendment to the United States Constitution (U.S. Const., amend.

VIII) and our state constitution’s proportionate-penalties clause. Without first granting defendant

leave to file the successive petition (see 725 ILCS 122-1(f) (West 2018)), the trial court docketed

the petition for further proceedings (see id. § 122-2.1(b)) and appointed counsel to represent

defendant (see id. § 122-4). On November 12, 2020, counsel filed an amended petition claiming

that defendant’s sentence was a de facto life sentence that violated the eighth amendment.

However, counsel did not mention the proportionate-penalties clause. Counsel also filed a

certificate of compliance with Illinois Supreme Court Rule 651(c) (eff. July 1, 2017). The State

successfully moved to dismiss the amended petition, and this appeal followed.

¶5                                          II. ANALYSIS



                                                 -2-
2022 IL App (2d) 210753


¶6     At the outset, we summarize the relevant principles governing proceedings under the Act.

Our supreme court has stated as follows:

               “The Act [citation] provides a remedy for incarcerated defendants who have

        suffered a substantial violation of their constitutional rights at trial. Under the Act, a

        postconviction proceeding contains three stages. At the first stage, the circuit court must

        independently review the postconviction petition, without input from the State, and

        determine whether it is ‘frivolous or is patently without merit.’ [Citation.] If the court

        makes this determination, the court must dismiss the petition in a written order. [Citation.]

        If the petition is not dismissed, the proceedings move to the second stage. [Citation.]

               At the second stage, counsel is appointed to represent the defendant, if he is indigent

        [citation], and the State is permitted to file responsive pleadings [citation]. The circuit

        court must determine at this stage whether the petition and any accompanying

        documentation make a substantial showing of a constitutional violation. [Citation.] If no

        such showing is made, the petition is dismissed. If, however, the petition sets forth a

        substantial showing of a constitutional violation, it is advanced to the third stage, where

        the circuit court conducts an evidentiary hearing [citation].” People v. Johnson, 2018 IL

        122227, ¶¶ 14-15.

¶7     Defendant does not dispute that the amended postconviction petition failed to make a

substantial showing of a constitutional violation. Rather, he blames that failure on postconviction

counsel’s deficient performance and asks that we provide relief by reversing the dismissal and

remanding for further, second-stage proceedings.

¶8     The right to counsel in postconviction proceedings is statutory, not constitutional. People

v. Suarez, 224 Ill. 2d 37, 42 (2007). The Act entitles a defendant to reasonable assistance from



                                                -3-
2022 IL App (2d) 210753


counsel in a postconviction proceeding. Id. The Act “contemplates that the attorney appointed to

represent an indigent petitioner will ascertain the basis of the petitioner’s complaints, shape those

complaints into appropriate legal form and present the prisoner’s constitutional contentions to the

court.” People v. Johnson, 154 Ill. 2d 227, 237-38 (1993). To that end, Rule 651(c) imposes

specific duties on counsel in postconviction proceedings. Rule 651(c) provides, in pertinent part:

               “The record filed in [the appellate court] shall contain a showing, which may be

       made by the certificate of petitioner’s attorney, that the attorney has consulted with

       petitioner by phone, mail, electronic means or in person to ascertain his or her contentions

       of deprivation of constitutional rights, has examined the record of the proceedings at the

       trial, and has made any amendments to the petitions filed pro se that are necessary for an

       adequate presentation of petitioner’s contentions.” Ill. S. Ct. R. 651(c) (eff. July 1, 2017).

When counsel files a proper Rule 651(c) certificate, a rebuttable presumption arises that counsel

provided reasonable assistance. People v. Landa, 2020 IL App (1st) 170851, ¶ 46. Defendant

argues that postconviction counsel’s failure to properly amend his pro se petition rebuts the

presumption of reasonableness.

¶9     Before addressing that argument, we note that the State contends that, regardless of the

quality of postconviction counsel’s performance, we may affirm the dismissal of the petition

entirely because it was barred by the general prohibition against successive postconviction

petitions. Section 122-1(f) of the Act (725 ILCS 5/122-1(f) (West 2020)) provides:

       “Only one petition may be filed by a petitioner under this Article without leave of the court.

       Leave of court may be granted only if a petitioner demonstrates cause for his or her failure

       to bring the claim in his or her initial post-conviction proceedings and prejudice results

       from that failure. For purposes of this subsection (f): (1) a prisoner shows cause by



                                                -4-
2022 IL App (2d) 210753


       identifying an objective factor that impeded his or her ability to raise a specific claim during

       his or her initial post-conviction proceedings; and (2) a prisoner shows prejudice by

       demonstrating that the claim not raised during his or her initial post-conviction proceedings

       so infected the trial that the resulting conviction or sentence violated due process.”

To obtain leave to file a successive petition, a defendant need only make “a prima facie showing

of cause and prejudice.” People v. Bailey, 2017 IL 121450, ¶ 24.

       “[L]eave of court to file a successive postconviction petition should be denied when it is

       clear, from a review of the successive petition and the documentation submitted by the

       petitioner, that the claims alleged by the petitioner fail as a matter of law or where the

       successive petition with supporting documentation is insufficient to justify further

       proceedings.” People v. Smith, 2014 IL 115946, ¶ 35.

¶ 10   The State maintains that defendant failed to establish cause and prejudice. However, we

need not address that issue, because—as explained below—we conclude that defendant received

from postconviction counsel the reasonable assistance required by statute. Therefore, defendant

has demonstrated no grounds for reversing the dismissal of his petition.

¶ 11   Turning to the merits, defendant argues that postconviction counsel performed deficiently

by abandoning a viable claim in the pro se petition that defendant’s sentence violated our state

constitution’s proportionate-penalties clause. We note that, “where *** the presumption of

reasonable assistance is present, ‘the question of whether the pro se allegations had merit is crucial

to determining whether counsel acted unreasonably by not filing an amended petition.’ ” People

v. Gallano, 2019 IL App (1st) 160570, ¶ 30 (quoting People v. Profit, 2012 IL App (1st) 101307,

¶ 23). It follows that, where counsel does file an amended petition, the reasonableness of counsel’s




                                                -5-
2022 IL App (2d) 210753


choice to omit a particular pro se claim from the amended petition likewise depends on the merits

of that claim.

¶ 12   As we have recently observed:

                 “The proportionate-penalties clause states that a court must determine all penalties

       based on the ‘seriousness of the offense and with the objective of restoring the offender to

       useful citizenship.’ [Citation.] To succeed on a proportionate-penalties claim, the

       defendant must show that his sentence ‘is so disproportionate to the offense as to violate

       the constitution.’ [Citation.] Stated differently, ‘[t]he proportionate penalties clause is

       implicated when a defendant’s sentence is cruel, degrading, or so wholly disproportionate

       to the offense so as to shock the moral conscience of the community.’ [Citation.]” People

       v. Garcia, 2022 IL App (2d) 210488, ¶ 14.

“[T]he proportionate penalties clause goes further than the eighth amendment in offering

protection against oppressive penalties.” People v. Savage, 2020 IL App (1st) 173135, ¶ 65.

¶ 13   Defendant’s proportionate-penalties-clause theory is rooted in a series of cases beginning

with the United States Supreme Court’s decision in Miller v. Alabama, 567 U.S. 460 (2012), which

held that the eighth amendment limits the imposition of life sentences without parole for offenses

committed by those under the age of 18. The Miller Court reasoned:

       “Mandatory life without parole for a juvenile precludes consideration of his chronological

       age and its hallmark features—among them, immaturity, impetuosity, and failure to

       appreciate risks and consequences. It prevents taking into account the family and home

       environment that surrounds him—and from which he cannot usually extricate himself—no

       matter how brutal or dysfunctional. It neglects the circumstances of the homicide offense,

       including the extent of his participation in the conduct and the way familial and peer



                                                 -6-
2022 IL App (2d) 210753


       pressures may have affected him. Indeed, it ignores that he might have been charged and

       convicted of a lesser offense if not for incompetencies associated with youth—for example,

       his inability to deal with police officers or prosecutors (including on a plea agreement) or

       his incapacity to assist his own attorneys. [Citations.] And finally, this mandatory

       punishment disregards the possibility of rehabilitation even when the circumstances most

       suggest it.” Id. at 477-78.

The General Assembly incorporated these “Miller factors” into section 5-4.5-105(a) of the Unified

Code of Corrections (Code) (730 ILCS 5/5-4.5-105(a) (West 2016)), which became effective on

January 1, 2016. Section 5-4.5-105(a) of the Code provides that the trial court must consider these

factors in mitigation when sentencing a defendant for an offense committed after the section’s

effective date and while the defendant was under 18. Id.

¶ 14   In People v. Buffer, 2019 IL 122327, ¶ 27, the supreme court held that Miller applies to

any life sentence for a juvenile, whether “mandatory or discretionary, natural or de facto.” The

Buffer court determined that a sentence of more than 40 years is a de facto life sentence. Id. ¶ 40.

In People v. Dorsey, 2021 IL 123010, ¶ 64, the court held that, when the statutory good-conduct

scheme affords a defendant a meaningful opportunity for release in 40 years or less, the sentence

is not a de facto life sentence for purposes of Miller. Because defendant here was sentenced in

1995, before the truth-in-sentencing statute was enacted, he is eligible for day-to-day credit against

his sentence. Since he has a meaningful opportunity for release in 40 years or less, his sentence is

not a de facto life sentence.

¶ 15   Nonetheless, defendant suggests that the Miller factors apply to him through the

proportionate-penalties clause. In support of his argument that postconviction counsel should have

asserted a Miller-based proportionate-penalties claim in the amended petition, defendant cites



                                                -7-
2022 IL App (2d) 210753


People v. Harris, 2018 IL 121932. In Harris, the trial court sentenced the defendant to a mandatory

aggregate 76-year prison term for a murder he committed when he was a few months over 18. On

appeal, he argued that his prison sentence was a de facto life sentence that violated the

proportionate-penalties clause. He asserted that, although he was an adult when he committed the

offense, Miller nonetheless governed his proportionate-penalties claim because his specific

circumstances showed that his mentality was more like a juvenile’s than an adult’s. Id. ¶¶ 37, 42.

The Harris court rejected the argument because the record was not sufficiently developed as to the

defendant’s specific circumstances. Id. ¶¶ 41, 46. However, the court held open the possibility that

the defendant could raise his claim in a postconviction proceeding. Id. ¶ 48.

¶ 16   Defendant observes that, “[s]ince Harris was decided, numerous appellate court opinions

have held that emerging adults *** may challenge their mandatory or de facto life sentences under

the proportionate penalties clause if they can demonstrate that the relevant characteristics of youth

were not adequately considered during their initial sentencing.” (Emphasis in original.) However,

cases holding that “emerging adults *** may challenge their mandatory or de facto life sentences

under the proportionate penalties clause” are inapposite here because defendant did not receive a

natural or de facto life sentence. (Emphasis in original.)

¶ 17   Defendant also cites People v. Gunn, 2020 IL App (1st) 170542, and People v. Parker,

2019 IL App (5th) 150192. Neither case helps defendant.

¶ 18   In Gunn, the trial court sentenced the defendant to 40 years’ imprisonment for first-degree

murder committed when he was 17. Gunn, 2020 IL App (1st) 170542, ¶ 1. The defendant argued

for the first time on appeal that his 40-year sentence shocked the moral sense of the community

(1) “in light of recent changes in juvenile sentencing enacted by our state legislature” (id. ¶ 147)

and (2) because the court did not take proper account of his rehabilitative potential (id. ¶ 144). The



                                                -8-
2022 IL App (2d) 210753


appellate court found that these arguments were forfeited and that the defendant did not establish

error for purposes of the plain-error rule. Id. ¶¶ 145-48.

¶ 19      Gunn provides no support for applying a Miller-based proportionate-penalties analysis to

a juvenile’s sentence that is not a natural or de facto life sentence. First, as defendant recognizes,

Gunn found that the record did not support the defendant’s contention that his sentence was

inconsistent with “recent [statutory] changes in juvenile sentencing.” Id. ¶ 147. Gunn noted that

the trial court “stated at defendant’s sentencing that it was aware of recent changes in both the case

law and statutory law concerning juvenile sentencing.” Id. Moreover, the trial judge “[e]xercis[ed]

the discretion given to him by these new laws” and “chose not to impose [a] firearm enhancement.”

Id. Thus, Gunn’s point was simply that, contrary to the defendant’s factual assertion, the trial court

recognized and applied those changes in the law.

¶ 20      Further, the Gunn court was not presented with, and did not volunteer an opinion on, the

legal question of whether those changes governed the defendant’s sentencing. Moreover, the

statutory changes referenced by Gunn did not include section 5-4.5-105(a) of the Code; in a

separate portion of its analysis, the court dealt with the defendant’s argument that the trial court

erred in not applying that section. See id. ¶¶ 150-54. (Gunn concluded that section 5-4.5-105(a) of

the Code did not apply, because the defendant committed the offense after the effective date. Id.

¶ 154.)

¶ 21      As for the defendant’s argument that his sentence did not reflect his rehabilitative potential,

Gunn rejected it as a “garden-variety” claim of sentencing error (People v. LaPointe, 2018 IL App

(2d) 160903, ¶ 62) and did not suggest that it was applying Miller. As for defendant’s argument

that his sentence did not reflect his rehabilitative potential, Gunn construed and rejected this

argument as a “garden-variety” claim of sentencing error (People v. LaPointe, 2018 IL App (2d)



                                                   -9-
2022 IL App (2d) 210753


160903, ¶ 62)—not as a constitutional argument, much less a Miller-based argument, For these

reasons, Gunn provides no support for a Miller-based proportionate-penalties challenge to

defendant’s sentence here.

¶ 22   In Parker, the defendant, who was 16 years old when arrested for murder, was permitted

to challenge his guilty plea on the grounds that the negotiated sentencing cap was an

unconstitutional de facto life sentence and he entered his plea to avoid a mandatory life sentence.

Parker, 2019 IL App (5th) 150192, ¶¶ 16-18. Here, we fail to see how this case has any bearing

on whether defendant’s sentence, which was not a de facto life sentence, violated the

proportionate-penalties clause.

¶ 23   Notably absent from defendant’s opening brief is any clear explanation of how his

sentence, which was not a de facto life sentence, ran afoul of the proportionate-penalties clause.

Instead, defendant suggests for the first time in his reply brief “that the sentencing court did not

consider [defendant’s] youth and its attendant circumstances (‘the Miller factors’) in sentencing

[defendant], and as such, the sentence was unconstitutional.” (Emphasis in original.)

¶ 24   Apparently, defendant relies on People v. Meneses, 2022 IL App (1st) 191247-B, in support

of this theory. In Meneses, the defendant was convicted of first-degree murder and attempted

murder. He was 16 years old when he committed the offenses. Like defendant here, the defendant

in Meneses was sentenced to a 60-year prison term with eligibility for day-for-day sentencing

credit; thus, his sentence was not a de facto life sentence. Id. ¶¶ 1-5. The defendant appealed from

the denial of leave to file his successive postconviction petition alleging that the sentence violated

the proportionate-penalties clause. The State did not dispute that the defendant satisfied the

“cause” prong for leave to file. Id. ¶ 4. However, the State contended that the defendant had not

established prejudice. Id. The Meneses court disagreed. The court reasoned that, even though the



                                                - 10 -
2022 IL App (2d) 210753


defendant had not received a natural or de facto life sentence, the trial court erred by improperly

considering the need for deterrence in imposing the 60-year sentence. Specifically, the trial court

stated, “ ‘[T]he sentence that I impose must be one to deter not only this individual but others from

committing this same type of useless crimes, the useless shootings that took place in this particular

case.’ (Emphasis added.)” Id. ¶ 11. The Meneses court observed that, in Miller, the Supreme Court

discounted deterrence as a rationale for imposing lengthy sentences on juvenile offenders. Id. ¶ 20.

Juveniles are not susceptible to deterrence “since their recklessness and impetuosity make them

unlikely to consider future consequences.” Id.

¶ 25   Thus, in Meneses, the appellate court held that the trial court should have granted the

defendant leave to file his petition, because he made a “colorable claim” that the trial court violated

the proportionate-penalties clause by stressing deterrence as a sentencing factor. Id. ¶ 22.

Defendant’s reliance on Meneses is misplaced for two reasons. First, Meneses merely held that the

defendant made a sufficient showing to proceed to the second stage of the postconviction

proceeding. Here, the petition reached that stage. To proceed further, it was necessary not merely

to assert a “colorable claim” (i.e., a prima facie showing of cause and prejudice) but to make a

substantial showing of a constitutional violation. Second, and more importantly, Meneses provides

no support for the central thesis of defendant’s claim—when sentencing an offender for a crime

committed while under 18 years of age, the proportionate-penalties clause requires consideration

of the Miller factors even when the offender does not receive a natural or de facto life sentence.

The Meneses court’s reliance on Miller’s remarks about deterrence did not indicate full-blown

endorsement of applying the Miller factors to any juvenile sentence when evaluating it under the

proportionate-penalties clause.




                                                 - 11 -
2022 IL App (2d) 210753


¶ 26   Because defendant cites no pertinent authority that the proportionate-penalties clause

requires consideration of the Miller factors for the sentence he received, and he does not argue that

existing case law should be extended to create such a requirement, he has forfeited the issue. Ill.

S. Ct. R. 341(h)(7) (eff. Oct. 1, 2020); R. 612(b)(9) (eff. July 1, 2017). Furthermore, for all of the

reasons previously stated, defendant has not identified any meritorious basis for a Miller-based

proportionate-penalties claim. As such, he has failed to establish that postconviction counsel’s

failure to raise such a claim in the amended petition was unreasonable.

¶ 27                                    III. CONCLUSION

¶ 28   For the reasons stated, we affirm the judgment of the circuit court of Winnebago County.

¶ 29   Affirmed.




                                                - 12 -
2022 IL App (2d) 210753



                              2022 IL App (2d) 210753


Decision Under Review:    Appeal from the Circuit Court of Winnebago County, No. 94-CF-
                          1051; the Hon. Joseph G. McGraw, Judge, presiding.

Attorneys                 James E. Chadd, Thomas A. Lilien, and Jaime Montgomery, of
for                       State Appellate Defender’s Office, of Elgin, for the appellant.
Appellant:


Attorneys                 J. Hanley, State’s Attorney, of Rockford (Patrick Delfino,
for                       Edward R. Psenicka, and John G. Barrett, of State’s Attorneys
Appellee:                 Appellate Prosecutor’s Office, of counsel), for the People.




                                        - 13 -